Citation Nr: 0006564	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-17 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1975 to 
January 1976.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  A petition to reopen a claim for service connection for a 
psychiatric disorder was denied in an October 1996 Board 
decision.  This decision was affirmed by the U. S. Court of 
Appeals for Veterans Claims in September 1998.  

2.  The evidence submitted in support of the petition to 
reopen the claim for service connection for an acquired 
psychiatric disorder is cumulative.


CONCLUSION OF LAW

The October 1996 Board decision denying service connection 
for a psychiatric disorder is final.  New and material 
evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for conversion-type neurosis was denied in 
an October 1976 rating decision.  The Board denied service 
connection for neurosis on appeal in December 1977.  In an 
October 1996 decision, the Board found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a psychiatric disorder.  This decision 
was affirmed by the U. S. Court of Appeals for Veterans 
Claims (known as the United States Court of Veteran's Appeals 
prior to March 1, 1999) (hereinafter Court).  The claim on 
appeal stems from a February 1998 rating decision wherein the 
RO found new and material evidence had not been submitted to 
reopen the claim for service connection for a psychiatric 
disorder.

The October 1996 Board decision is final.  In addition, the 
decision was affirmed by the Court.  When the Board disallows 
a claim, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7104(b) (West 1991).  The 
claim may be reopened only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108 (West 1991).

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence.  38 C.F.R. § 3.156 
(a) (1999).  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).

The evidence before the Board at the time of the prior 
October 1996 denial is summarized as follows:

Service medical records included a normal psychiatric 
evaluation in October 1975.

The appellant was seen in the VA Medical Center in April 1976 
complaining of insomnia, nightmares, forgetfulness, hearing 
voices and nervousness that he attributed to basic training 
experiences.  He was referred to the psychiatry service.  He 
received outpatient psychiatric treatment beginning in May 
1975 for what was characterized as a nervous condition.

The appellant hospitalized in June 1976 and discharged 
against medical advice in July 1976 with a diagnosis of 
anxiety neurosis, rule-out schizophrenia.  He was readmitted 
for acute undifferentiated schizophrenia in July 1976 and 
discharged against medical advice in August 1976.

A September 1976 psychiatric VA examination was of record.  
The appellant's hospitalization in July 1976 with a tentative 
diagnosis of schizophrenic reaction was noted.  It appeared 
the appellant was maladjusted to army life.  There was no 
evidence of a fully organized psychotic condition.  He was 
diagnosed with a conversion-type psychoneurosis at times 
bordering on malingering.  The massive amnesia was almost 
difficult to believe.

He received outpatient treatment for an anxiety reaction and 
marginal adjustment in 1977.  A service examination in 
January 1978 noted a normal psychiatric evaluation.  The 
appellant reported a history of nervous trouble.

A sick slip was issued in June 1980 for "nervous" found in 
line of duty.  Chronic schizophrenia was noted in January 
1993.  A diagnosis of rule-out chronic, paranoid type 
schizophrenia was made in August 1993.  A diagnosis of rule-
out depression not otherwise specified with paranoid features 
was made in October 1993.

The appellant gave testimony before the RO in December 1994 
wherein he contended that his psychiatric disorder was 
attributable to service.  He had no nervous problems prior to 
service.  During basic training he fell and had to seek 
medical treatment.  His instructors accused him of being 
trying to avoid work and that in addition to the pressures of 
basic training led him to become aggressive in his dealings 
with his instructors.  He later served with the National 
Guard and liked it until one of the officers put pressure on 
him and he attacked him.

Evidence associated with the claims folder in relation to the 
claim for service connection for an acquired psychiatric 
disorder since the October 1996 Board decision consisted of 
the following:

The appellant's brother wrote a letter dated in September 
1996.  The appellant belonged to a family of veterans.  He 
was currently very sick with a nervous condition and the VA 
hospital had refused to hospitalize him.  The appellant was 
living by himself without any assistance, as both parents 
were dead.  He was living in very bad conditions.  He had no 
money to travel to Washington or to pay for water or 
electricity.

The appellant was admitted to the VA Medical Center in April 
1997.  He complained of feeling anxious, irritated, and 
depressed.  He reported anhedonia and insomnia.  He was 
hearing voices telling him he should be dead.  On examination 
he was in contact with reality, not suicidal, not homicidal, 
and able to choose right from wrong.  He was euthymic without 
psychotic symptoms.  He was alert and oriented to person, 
place and time and with superficial insight.  His discharge 
diagnosis was schizoaffective disorder, depressed type.

A psychiatric evaluation was conducted in October 1997.  The 
history provided by the appellant and his brother indicated 
that he had a psychiatric condition since 1976, a short time 
after his discharge from active duty.  After a partial 
recovery from active symptoms, he joined the National Guard 
but faced a lot of problems with others and was courts 
martialed.  He was diagnosed with chronic, undifferentiated 
schizophrenia.  He was said to be chronically schizophrenic 
and had initiated his psychopathology as an anxiety neurosis.  
He had been receiving antipsychotic medications that were 
prescribed to patients with major psychiatric disorders and 
not to those with anxiety neurosis.

An October 1997 OHA psychiatric review (unsigned) found 
evidence of paranoid schizophrenia and other psychotic 
disorders.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial. 

In the October 1996 Board decision, the Board looked to the 
prior December 1977 Board decision that had denied service 
connection for an acquired psychiatric disorder.  At the time 
service connection was denied, no psychiatric disorder had 
been diagnosed in service.  An acquired neuropsychiatric 
disorder was first shown several months following discharge.  
The appellant was not entitled to presumptive service 
connection for a psychosis as he served on active duty for 
less than 90 days.  See 38 C.F.R. §§ 3.307, 3.309.

The Board found in October 1996 that evidence submitted to 
reopen the claim for service connection, although in part 
nonduplicative of prior evidence, failed to demonstrate that 
a psychiatric disorder was incurred in or aggravated by 
military service.  The Court affirmed the Board decision.  
The Court held that the evidence submitted since the Board's 
December 1977 decision failed to supply medical evidence 
establishing a nexus between the appellant's current 
psychiatric condition and his military service.  The Court 
further noted that is was harmless error for the Board to 
fail to consider whether the claimed conditions were incurred 
in or aggravated by his service in the National Guard as a 
new claim, as the appellant had not established basic 
eligibility for veterans benefits for that period of service.

In other words, at the time of the prior final denial in 
October 1996, evidence of the incurrence of a psychiatric 
disorder during the appellant's active service had not been 
presented; the appellant did not have 90 days or more of 
active duty for the Board to consider presumptive service 
connection for schizophrenia; and no competent medical 
evidence linked his post-service psychiatric diagnoses to his 
period of active service.  The Board now finds that the 
evidence submitted since the prior final denial in October 
1996 does not cure the evidentiary defects that existed at 
the time of that decision.  

The appellant's brother submitted a letter that details the 
appellant's current living conditions.  This is not grounds 
for reopening a finally denied claim.  It is not relevant to 
the issue of whether a psychiatric disorder was incurred in 
or aggravated by service.

Additional medical evidence of post-service treatment or 
diagnosis of schizophrenia is cumulative of a previously 
known fact; that the appellant developed a psychiatric 
disorder after service.  Additional testimony or evidence 
that confirms a previously known fact is cumulative and not 
new and material.  Sagainza v. Derwinski, 1 Vet. App. 575, 
579 (1991); Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).

The psychiatric evaluation in October 1997 is not new and 
material evidence.  The psychiatric history as provided by 
the appellant or his brother reiterates the appellant's prior 
contentions and testimony.  This recounting is not new.  
Additionally, lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  
Hickson v. West, 11 Vet. App. 374 (1998).  The examiner 
stated that the appellant reported receiving medications that 
would be prescribed for major psychiatric disorders and not 
anxiety neurosis.  It is unclear whether the examiner was 
implying that the June 1976 post-service diagnosis of anxiety 
neurosis, rule-out schizophrenia was improper.  Even if so, 
the examiner's assertion that schizophrenia should have been 
diagnosed one month earlier does not change the fact that the 
appellant was not entitled to presumptive service connection 
and is not new and material.  The 1997 private medical 
statement tends to repeat known facts.  The veteran has a 
current psychiatric disorder and a psychiatric disorder was 
first identified post service.  The fact that a different 
examiner confirms previously known facts does not constitute 
new and material evidence.  The evidence is cumulative.  
Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
No. 99-7019 (Fed. Cir. 1998).  Nothing added to the record 
since the last decision cures any of the prior evidentiary 
defects.  There remains no competent evidence of a 
psychiatric disorder during service and no competent evidence 
providing a nexus to service.

Absent new and material evidence, the petition to reopen the 
claim for service connection for an acquired psychiatric 
disorder is denied.

As the issue of whether new and material evidence is a 
sequential analysis, the Board does not proceed to a 
determination of well groundedness or whether the duty to 
assist has been met.  Elkins, 12 Vet. App. at 209; and 
Winters, 12 Vet. App. at 203.  Similarly, the doctrine of 
doubt is not for application since there is no evidence to 
balance at this time.  


ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

